                 Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 1 of 7



 1
 2
 3   Joshua W. Carden, SBN 021698
     419 East Juanita Avenue, Suite 103
 4
     Mesa, AZ 85204
 5   joshua@cardenlivesay.com
     T. (480) 345-9500
 6
     F. (480) 345-6559
 7   Attorney for Plaintiffs
                             IN THE UNITED STATES DISTRICT COURT
 8
                                    FOR THE DISTRICT OF ARIZONA
 9
     David Proctor,
10
11                                 Plaintiff,                    ORIGINAL COMPLAINT
     v.                                                        (JURY TRIAL REQUESTED)
12
     Riley Industrial Services, Inc.,
13
14                                 Defendant.
15
            Plaintiffs David Proctor, by and through the undersigned counsel, hereby seek relief under
16
     the Americans with Disabilities Act; Family Medical Leave Act (FMLA); Arizona’s Paid Sick
17
     Time Law, and the Arizona Civil Rights Act as follows:
18
                                                      PARTIES
19
            1.      Plaintiff David Proctor was at all relevant times herein a resident of Greenlee
20
     County, Arizona, and an “employee” of Riley Industrial Services, Inc. within the meaning and
21
     purposes of all relevant statutes at all times material to this action.
22
            2.      Defendant Riley Industrial Services, Inc. (“Riley”) is a New Mexico corporation, at
23
     all relevant times conducting its business in Greenlee County, Arizona.
24
            3.      Riley was an “employer” of Plaintiff within the meaning and purposes of all relevant
25
     statutes at all times material to this action.
26
            4.      Defendant employs more than 300 people.
27
            5.      At all times pertinent to this Complaint, Defendant’s managerial employees were
28
     acting within the course and scope of their employment with Defendant; and as a result thereof,
                                                         1
                  Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 2 of 7



 1   Defendant are responsible and liability is imputed for the acts and omissions of their managerial
 2   employees, as alleged herein, under the principles of respondeat superior, agency, and/or other
 3   applicable law.
 4          6.       All acts alleged in this Complaint occurred in Greenlee County, Arizona.
 5                                   JURISDICTION AND VENUE
 6          7.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331. Pendent
 7   jurisdiction over the related state law claims is invokes pursuant to 28 U.S.C. § 1367.
 8          8.       The unlawful employment practices described herein were committed within the
 9   State of Arizona, on Defendant’ premises located in Greenlee County, State of Arizona.
10          9.       Accordingly, venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).
11                        ALLEGATIONS COMMON TO ALL CLAIMS
12          10.      Riley is a large provider of industrial services, with offices in multiple states.
13          11.      Riley employed Mr. Proctor as a Technician beginning May 2019.
14          12.      His manager was Sterling Walker.
15          13.      In or around March 2020, Mr. Proctor notified Mr. Walker that his fiancé (with
16   whom he was living in Greenlee) was disabled and pregnant, and that he was her primary caretaker.
17          14.      Mr. Proctor informed Mr. Walker that, due to his fiancé’s disability and pregnancy,
18   he would be required to transport her to and attend doctor’s appointments critical to her health
19   occurring every few weeks.
20          15.      Mr. Walker initially agreed to allow Mr. Proctor to attend these appointments and
21   suggested that he limit these appointments to Fridays.
22          16.      Fridays were ordinarily not a workday for Mr. Proctor.
23          17.      Mr. Proctor agreed to limit the appointments to Fridays.
24          18.      At no time did Riley suggest or offer paperwork to allow Mr. Proctor to obtain
25   intermittent FMLA to cover the doctor’s appointments.
26          19.      Mr. Proctor attended several such appointments without a problem.
27          20.      However, on August 19, 2020 (Wednesday); Mr. Walker notified Mr. Proctor that
28   he had been selected to go on an overnight out of town assignment beginning Thursday, August

                                                         2
                  Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 3 of 7



 1   20, 2020 and continuing through Friday, August 21, 2020.
 2          21.        Mr. Proctor informed Mr. Walker that his pregnant fiancé had a critical healthcare
 3   appointment that Friday that required him to transport her and attend – as he had several times
 4   previously.
 5          22.        Mr. Proctor also notified Mr. Walker that there were several other Technicians that
 6   could travel in his place to perform the assignment and announced his intention to keep the
 7   medical appointment.
 8          23.        Mr. Walker responded and said “well, that’s pretty f*cking unfortunate” or words
 9   to that effect.
10          24.        On August 20, 2020, Riley terminated Mr. Proctor.
11          25.        Mr. Proctor protested his termination to Mr. Walker, reminding Mr. Walker that he
12   was abiding by the request to schedule medical appointments for Fridays.
13          26.        Walker responded saying “I am just not going to deal with it anymore” or words to
14   that effect.
15          27.        Riley did not permit Mr. Proctor to use earned paid sick time for the appointments.
16          28.        Upon information and belief, Mr. Proctor was terminated because of his association
17   with a disabled individual, his qualification for and potential use for intermittent FMLA leave, his
18   request for accommodation, his qualification for and potential use of earned paid sick time, or any
19   combination of the above.
20          29.        Upon information and belief, Defendant has failed to post the required notices to
21   employees under the FMLA and Arizona’s Paid Sick Time Law.
22          30.        Plaintiff dual-filed a charge of discrimination with the Arizona Attorney Civil Rights
23   Division and the EEOC on or before October 9, 2020.
24          31.        On July 7, 2021, Arizona Attorney Civil Rights Division issued the notice of right to
25   sue.
26          32.        This Complaint will be amended to add the EEOC right to sue when obtained.
27          33.        All conditions precedent to the filing of this lawsuit have occurred or been satisfied.
28

                                                          3
                Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 4 of 7



 1                  FIRST CAUSE OF ACTION –FMLA INTERFERENCE
 2            34.     By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
 3            35.     Plaintiff provided prompt and reasonable notice to Defendant of his need for
 4   intermittent absences for the serious health condition of his fiancé and as the father of her unborn
 5   child.
 6            36.     Plaintiff was eligible for FMLA leave and it should have been offered by Defendant,
 7   along with the necessary paperwork.
 8            37.     The FMLA requires Defendant to restore Plaintiff to his same or equivalent position
 9   following use of medical leave; instead Defendant terminated Plaintiff.
10            38.     Upon information and belief Defendant considered Plaintiff’s pregnant fiancé’s
11   medical condition requiring Plaintiff’s FMLA leave as a negative factor in making the decision to
12   terminate his.
13            39.     Defendant’s termination of Plaintiff for his need for leave to which he was entitled
14   under the FMLA, before Plaintiff had the opportunity to utilize that leave (whether paid or
15   unpaid) had the effect of interfering with Plaintiff’s rights under the FMLA.
16            40.     Defendant has thus interfered with Plaintiff’s rights under the FMLA in violation
17   of 29 U.S.C. § 2615.
18            41.     Defendant has caused Plaintiff economic damages by violating the FMLA.
19            42.     Because Defendant’s violations were committed without good faith, Plaintiff is
20   entitled to an equal additional amount as liquidated damages under the FMLA.
21            43.     Plaintiff is further entitled to equitable relief as determined by the Court.
22    SECOND CAUSE OF ACTION – VIOLATION OF ARIZONA PAID SICK
23                          TIME LAW

24            44.     By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
25            45.     Arizona has adopted a Paid Sick Time law, A.R.S. §§ 23-371, et seq.
26            46.     A.R.S. § 23-364(B) states:
27
              No employer or other person shall discriminate or subject any person to retaliation
28            for asserting any claim or right under this article, for assisting any other person in

                                                          4
                  Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 5 of 7



 1          doing so, or for informing any person about their rights. Taking adverse action
            against a person within ninety days of a person's engaging in the foregoing activities
 2          shall raise a presumption that such action was retaliation, which may be rebutted by
            clear and convincing evidence that such action was taken for other permissible
 3
            reasons.
 4
            47.       Defendant violated A.R.S. § 23-364 as described herein, by terminating Plaintiff for
 5
     asserting and utilizing his right to take medical leave on behalf of his disable pregnant fiancé – even
 6
     temporarily - and after attending medical appointments and shortly prior to taking that leave in
 7
     lieu of a work assignment.
 8
            48.       Additionally, upon information and belief, Defendant failed to provide notice of
 9
     Plaintiff’s rights under A.R.S. 23-364 as required by law.
10
            49.       A.R.S. § 23-364(C) authorizes a private right of action for any private party injured
11
     by a violation.
12
            50.       A.R.S. § 23-364(G) mandates a remedy of an amount “sufficient to compensate the
13
     employee and deter future violations, but not less than one hundred fifty dollars for each day that
14
     the violation continued or until legal judgment is final.”
15
            51.       Defendant’s discrimination and/or retaliation were committed without justification
16
     or excuse.
17
            52.       As a direct result of Defendant’s conduct, Plaintiff has suffered damages in an
18
     amount to be proven at trial, but not less than $150.00 per day until final judgment, and the failure
19
     to post and keep proper records penalties under § 23-364(F).
20
                    THIRD CAUSE OF ACTION – ADA DISCRIMINATION
21
            53.       Note: this claim is pending exhaustion of administrative remedies. This case is filed
22
     “early” due to the need to preserve Plaintiff’s Paid Sick Time claim, which, unlike the other
23
     claims herein, has a one-year statute of limitations. Permission to amend will be sought when this
24
     claim is ripe.
25
26    FOURTH CAUSE OF ACTION – ACRA DISABILITY DISCRIMINATION

27          54.       By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
28          55.       Plaintiff was associated with his pregnant fiancé, whose symptoms and physical

                                                        5
                Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 6 of 7



 1   condition, as described above, caused substantial limitation to the performance of major life
 2   activities, and/or the perception by Defendant that she experienced substantial limitations of
 3   major life activities.
 4           56.        Plaintiff placed Defendant on actual notice of his fiancé’s disabilities, which further
 5   contributed to the perception by Defendant that she experienced substantial limitations of major
 6   life activities.
 7           57.        Furthermore, Defendant was aware that Plaintiff was associated with an individual
 8   with a disability; and discriminated against each Plaintiff on that basis.
 9           58.        Defendant failed to provide Plaintiff with a reasonable accommodation, despite the
10   easy availability of accommodation.
11           59.        Defendant terminated Plaintiff when requesting the continuation of his participation
12   in his fiancé’s healthcare regimen.
13           60.        By these actions, Defendant has engaged in direct discrimination against Plaintiff,
14   as well as treating him disparately from other non-disabled workers in violation of A.R.S. §§ 41-
15   1461, et seq.
16           61.        As a direct and proximate result of Defendant’s conduct, Plaintiff has sustained
17   damages in the form of lost wages and value of benefits. Plaintiff continue to lose the value of such
18   wages and benefits into the future.
19                                        JURY TRIAL DEMANDED
20           62.        Plaintiff demands a trial by jury.
21                                           PRAYER FOR RELIEF
22           WHEREFORE, Plaintiff respectfully request that this Court enter judgment as follows:
23       A. Declaring that the acts and practices complained of herein are in violation of federal and/or
24           state law;
25       B. Assessing applicable civil fines and penalties against Defendant as authorized under the
26           statutes cited herein;
27       C. Directing Defendant to take such affirmative action as is necessary to ensure that the effects
28           of these unlawful employment practices are eliminated and do not continue to affect

                                                             6
           Case 4:21-cv-00306-JGZ Document 1 Filed 07/30/21 Page 7 of 7



 1      Plaintiff’s employment or employment opportunities;
 2   D. Directing Defendant to place Plaintiff in the position he would have occupied but for
 3      Defendant’ unlawful actions, and make him whole for all earnings he would have received,
 4      including, but not limited to, back pay, front pay, pension, and other lost benefits;
 5   E. Awarding Plaintiff compensatory damages in an amount to be determined by the jury;
 6   F. Awarding Plaintiff statutory and liquidated damages in an amount to be determined by
 7      enforcement of the statutes herein;
 8   G. Awarding Plaintiff pre- and post-judgment interest, the costs of this action, and reasonable
 9      attorneys’ fees as provided by the statutes providing the causes of action cited herein; and
10   H. Granting such other and further relief, including equitable relief authorized by the cited
11      statutes, as this Court deems necessary and proper.
12      Respectfully submitted on this 30th day of July, 2021,
13                                                 Carden Livesay, Ltd.
14
                                                   By: s/Joshua W. Carden
15                                                 Joshua W. Carden
                                                   Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
